Citation Nr: 0829332	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-38 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
lumbosacral strain with L4-S1 bulging disc and 
osteoarthritis, currently rated 40 percent disabling.

2.  Entitlement to an increased disability rating for 
neurological manifestations of lower extremities secondary to 
chronic lumbosacral strain with L4-S1 bulging disc and 
osteoarthritis.

3.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in June 2008, a statement of the case was issued in 
November 2006, and a substantive appeal was received in 
November 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his art.


REMAND

In November 2005, a VA Form 21-4142, Authorization and 
Consent to Release Information to VA, was received by the RO 
pertaining to the medical provider Jose R. Rodriguez, M.D.  
There is no indication, however, that the RO has requested 
medical records from such physician.  To ensure that VA 
fulfills its duty to assist, the RO must request records from 
Dr. Rodriquez.  38 C.F.R. § 3.159 (c)(1) (2007).  
Additionally, a March 2006 VA outpatient treatment record 
reflects that the veteran sought evaluation for severe low 
back pain in or about January 2006 at an emergency room in 
Toradol.  The RO should contact the veteran and obtain the 
name, address, and dates of treatment of such medical 
provider, and then the RO should request such records.  

The Board also notes that in December 2005, the veteran 
submitted a VA Form 21-4142 pertaining to Dr. Edhevarria, and 
a VA Form 21-4138, statement in support of his claim.  Both 
documents were written in Spanish.  While the VA Form 21-4142 
was translated, the VA Form 21-4138 has not been translated 
to date.  Moreover, in the translated VA Form 21-4142, the 
veteran stated that Dr. Edhevarria submitted him to an 
evaluation which retired him from his employment with the 
post office.  While the evidence of record contains a 
Notification of Personnel Action which reflects a retirement 
due to disability in 1984, there is no evaluation of record 
from Dr. Edhevarria.  Thus, the RO is instructed to attempt 
to obtain such evaluation.

The Board notes that a January 2007 VA orthopedic 
consultation reflects the veteran's complaints of right knee 
and low back pain, and a claim that he felt worse and that he 
was deteriorating.  While a new examination is not required 
simply because of the time which has passed since the last 
examination which was conducted in February 2006, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  In order to more accurately reflect the current 
level of the veteran's disability, to include the severity of 
his neurological manifestations, the Board believes that an 
examination and opinion is necessary.  The RO should also 
ensure that the claims folder contains updated VA outpatient 
treatment records from January 2007 to the present.

Finally, the Board notes that further development and 
adjudication of the veteran's claims for increase may provide 
evidence in support of his claim for TDIU.  The Board has 
therefore concluded that it would be inappropriate at this 
juncture to enter a final determination on that issue.  See 
Henderson v. West, 12 Vet.App. 11 (1998), citing Harris v. 
Derwinski, 1 Vet.App. 180 (1991), for the proposition that 
where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the claims are inextricably 
intertwined.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain treatment 
records from Dr. Juan R. Rodriguez, M.D., 
per the release (VA Form 21-4142) 
received in November 2005.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims folder.

2.  The RO should request that the 
veteran provide the name, address, and 
dates of treatment with regard to the 
emergency room visit in Toradol for his 
low back disability.  After any necessary 
authorizations are completed by the 
veteran, the RO should obtain the 
entirety of the veteran's treatment 
records from such medical provider.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

3.  The RO should have the veteran's VA 
Form 21-4138 submission which was 
received in December 2005 translated.

4.  The RO should request that the 
veteran provide the full name, address, 
and date of evaluation with regard to Dr. 
Edhevarria who conducted an evaluation 
which resulted in the veteran's medical 
retirement.  After any necessary 
authorizations are completed by the 
veteran, the RO should obtain the 
entirety of the veteran's treatment 
records from such medical provider.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

5.  The RO should obtain updated 
treatment records from the San Juan VA 
Medical Center from January 2007 to the 
present.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

6.  The veteran should be afforded an 
orthopedic examination with a physician 
to determine the current severity of his 
lumbar spine disability and neurological 
manifestations.  It is imperative that 
the claims file be made available to and 
reviewed by the examiner in connection 
with the examination.  All clinical and 
special test findings should be clearly 
reported, and pertinent orthopedic and 
neurological findings should be reported.  
The examination of the spine should 
include range of motion studies.  With 
regard to range of motion testing, the 
examiner should report at what point (in 
degrees) that pain is elicited as well as 
whether there is any other functional 
loss due to weakened movement, excess 
fatigability or incoordination.  The 
examiner should specifically state if 
ankylosis and muscle spasm are present.  
The examiner should report any specific 
information as to the frequency and 
duration of incapacitating episodes in 
the past 12 months, and a description of 
all neurologic manifestations, to 
include, but not limited to, radiating 
pain into an extremity, and bowel or 
bladder impairment.  The examiner should 
offer an opinion as to whether the 
veteran's lumbar spine disability and/or 
neurological manifestations preclude or 
interfere with employment.

7.  After completion of the above, and 
any additional development of the 
evidence which the RO may deem necessary, 
the RO should readjudicate the veteran's 
claims.  If any of the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




